Exhibit 10.2

 

SKYLINE MEDICAL INC.

NON-QUALIFIED STOCK OPTION AGREEMENT



 

This STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into effective
as of the ___ day of __________, 20__, between Skyline Medical Inc., a Delaware
corporation (the “Company”) and ______________ (“Director”).

 

BACKGROUND

 

A.       Director is serving as a member of the board of directors of the
Company (the “Board”) and the Company desires to reward Director for his/her
services to the Company as a member of the Board [for the quarter ended
___________, 20__].

 

B.       The Company has adopted the Amended and Restated 2012 Stock Incentive
Plan (as amended, the “Plan”), pursuant to which shares of common stock of the
Company have been reserved for issuance under the Plan.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Option; Purchase Price. Subject to the terms and conditions herein
set forth, the Company hereby irrevocably grants from the Plan to Director the
right and option, hereinafter called the “Option,” to purchase all or any part
of an aggregate of the number of shares of common stock, $0.01 par value, of the
Company (the “Shares”) set forth at the end of this Agreement after “Number of
Shares” at the price per Share set forth at the end of this Agreement after
“Purchase Price.”

 

2. Exercise and Vesting of Option. The Option shall vest immediately and shall
be exercisable for the entire term of the Option.

 

3. Term of Option. The Option shall be exercisable for ten (10) years from the
date of this Agreement. In the event that Director ceases to be a director of
the Company, for any reason or no reason, the Director retains all of Director’s
rights to and under the Option.

 

4. Death of Director. In the event of Director’s death, the person designated in
Director’s will, or in the absence of such designation, Director’s legal
representative may, in like manner, exercise the Option.

 

5. Method of Exercising Option. Subject to the terms and conditions of this
Agreement and the Plan, the Option may be exercised by written notice to the
Company. Such notice shall state the election to exercise the Option, the number
of Shares in respect of which it is being exercised, the method of exercise, and
shall be signed by the person or persons exercising the Option. The Director may
exercise the Option by (i) paying to the Company in cash the full exercise
price; (ii) arranging for a broker to sell Shares and immediately thereafter pay
to the Company the full exercise price; (iii) delivering Shares previously owned
by Director, the total market value of which equals the full exercise; or (iv)
instructing the Company to withhold from the Shares issuable upon exercise of
the Option Shares in payment of all or any part of the applicable exercise
price. Applicable tax withholding may be paid by any method permitted under the
Plan. Upon proper exercise, the Company shall deliver a certificate or
certificates representing such Shares as soon as practicable after the notice
shall be received. All Shares that shall be purchased upon the exercise of the
Option as provided herein shall be fully paid and non-assessable.

 

6. Rights of Option Holder. Director, as holder of the Option, shall not have
any of the rights of a shareholder with respect to the Shares covered by the
Option except to the extent that one or more certificates for such Shares shall
be delivered to him or her upon the due exercise of all or any part of the
Option.

 

7. Limitations on Transferability. The Option shall not be transferred, pledged
or assigned except, in the event Director’s death, by will or the laws of
descent and distribution to the limited extent provided in the Plan, or pursuant
to a qualified domestic relations order as defined by the Internal Revenue Code
of 1986, as amended (the “Code”) or Title I of the Employee Retirement Income
Security Act, or the rules there under, and the Company shall not be required to
recognize any attempted assignment of such rights. Notwithstanding the preceding
sentence, the Option may be transferred by Director to Director’s spouse,
children, grandchildren or parents (collectively, the “Family Members”), to
trusts for the benefit of Family Members, to partnerships or limited liability
companies in which Family Members are the only partners or shareholders, or to
entities exempt from federal income taxation pursuant to Section 501(c)(3) of
the Code. During Director’s lifetime, the Option may be exercised only by him or
her, by his/her guardian or legal representative or by the transferees permitted
by the preceding sentence.

 

 

 



8. No Continued Membership or Right to Corporate Assets. Nothing contained in
this Agreement shall be deemed to grant Director any right to continue as a
member of the Board for any period of time or to any right to continue his/her
present or any other rate of compensation, nor shall this Agreement be construed
as giving Director, Director’s beneficiaries or any other person any equity or
interests of any kind in the assets of the Company or creating a trust of any
kind or a fiduciary relationship of any kind between the Company and any such
person.

 

9. Securities Law Matters. Director acknowledges that the Shares to be received
by him or her upon exercise of the Option may not have been registered under the
Securities Act of 1933 or the Blue Sky laws of any state (collectively, the
“Acts”). If such Shares have not been so registered, Director acknowledges and
understands that the Company is under no obligation to register, under the Acts,
the Shares received by him or her or to assist him or her in complying with any
exemption from such registration if he or she should at a later date wish to
dispose of the Shares. Director acknowledges that if not then registered under
the Acts, the Shares shall bear a legend restricting the transferability
thereof, such legend to be substantially in the following form:

 

“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws. The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”

 

10. Director Representations. Director hereby represents and warrants that
Director has reviewed with his/her own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this Agreement.
Director is relying solely on such advisors and not on any statements or
representation of the Company or any of its agents. Director understands that he
or she will be solely responsible for any tax liability that may result to him
or her as a result of the transactions contemplated by this Agreement. The
Option, if exercised, will be exercised for investment and not with a view to
the sale or distribution of the Shares to be received upon exercise thereof.

 

11. General.

 

(a)       The Option is granted pursuant to the Plan and is governed by the
terms thereof. In the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control. The Company
shall at all times during the term of the Option reserve and keep available such
number of Shares as will be sufficient to satisfy the requirements of this
Agreement.

 

(b)       Nothing herein expressed or implied is intended or shall be construed
as conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.

 

(c)       Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.

 

(d)       This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same agreement.

 

 

 



(e)       This Agreement, in its interpretation and effect, shall be governed by
the laws of the State of Minnesota applicable to contracts executed and to be
performed therein.

 

[Signature page follows]

 

 

 

 

 

 

 

 

 



 

 

[Signature page to Non-Qualified Stock Option Agreement]

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

NUMBER OF SHARES: SKYLINE MEDICAL INC.       ___________ By     Its CFO        
    PURCHASE PRICE: DIRECTOR:       $____ per share                   DATE:  

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



